W. Allen, J.
The evidence of the conversations with the defendant in regard to the robbery of Mr. Pierce’s house was competent to show ill will by the defendant to Mr. Pierce, and threats against him. The conversations were more than three years before the burning. The lapse of time would not render the evidence legally incompetent. Its effect would be upon the weight to be given to the evidence, in view of all the circumstances, and its admission rests largely in the discretion of the trial court. Commonwealth v. Bradford, 126 Mass. 42. The circumstances might be such as to make it proper for the court to decline to allow the evidence to go *405to the jury, or they might be such that the lapse of time would strengthen the effect by showing a long-cherished and persistent hostility. The exceptions state that the objection to the evidence was made before it was offered, and upon the general statement as to its purport, and it seems to have been to the substance of the declaration rather than on account of the time which had elapsed, and there does not appear to have been any occasion to state the circumstances which controlled the discretion of the court in admitting the evidence. The objection that a part of the conversation was not competent, is met by the fact that that part was not specially objected to. It must be assumed that the evidence offered was of the declarations of the defendant in regard to Mr. Pierce. The defendant made no objection, except to the evidence when offered. If, when the evidence was given, it appeared thát such declarations formed part of a conversation which also contained irrelevant and incompetent matter, and the defendant desired that such part should be excluded, he should .have stated his objection and presented the question whether the whole conversation on the subject should go in. He cannot allow a whole conversation to go in without asking any ruling or instruction in regard to a particular part of it, and have a new trial on the ground that the court should have excluded that part, or have given the jury special instructions in regard to it.
The instructions given were full and proper. The court was not obliged to repeat to the jury the nine propositions, or different statements of the same proposition, of law respecting circumstantial evidence which were presented by the defendant’s counsel, and the exception as to anything in the charge inconsistent with them, if there was anything, was too general. The only objection in regard to the defendant’s prayers that is mentioned in his brief is that the fifth was not given. We think that it was given in substance.
A general exception is alleged to an illustration used by the court in its charge. But the illustration is unexceptionable.

¡Exceptions overruled.